          Case 1:19-cv-07086-GHW Document 40 Filed 03/30/20 Page 1 of 12
                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                DOC #:
SOUTHERN DISTRICT OF NEW YORK                                               DATE FILED: 3/30/2020
-----------------------------------------------------------------------X
JAYSON TAYLOR, KRYSTAL WONGWON-REGIS,
ANGEL BENITEZ, VICTOR NDUBUISI, and
PAMELA ALEXANDER, on behalf of
themselves and others similarly situated,                                Index No. 19-CV-7086

                                   Plaintiffs,                             AMENDED
                                                                           ORDER APPROVING
                 -against-                                                 SENDING OF NOTICE
                                                                           OF LAWSUIT WITH
NYC HEALTH + HOSPITALS and MITCHELL KATZ,                                  CONSENT TO BECOME
in his official capacity as President and Chief Executive                  PLAINTIFF FORM AND
Officer of NYC HEALTH + HOSPITALS,                                         QUESTIONNAIRE

                                    Defendants.
-----------------------------------------------------------------------X

        Having reviewed the proposed Notice of Lawsuit against NYC Health + Hospitals filed

on March 25, 2020 and having directed the parties to submit a proposed order to the Court that

will govern the dissemination of the proposed Notice (Dkt. No. 35), the Court Orders as follows:

        1.       The Court adopts the attached Notice of Lawsuit against NYC Health + Hospitals

for use in this case.

        2.       Notice of this lawsuit will be sent to all members of District Council 37,

AFSCME, AFL-CIO (“DC 37”), who have worked in the titles set forth in Exhibit A of the

Notice at NYC Health + Hospitals for any period since July 30, 2016.

        3.       Within 90 days of the date of this Order, DC 37 shall mail the following items to

each person who falls within the definition set forth in paragraph two of this Order, to the extent

the information is maintained in DC 37’s records: a Notice of Lawsuit, a Consent to Become

Plaintiff form, a Questionnaire, and a postage pre-paid return envelope addressed to H+H FLSA

Collective Action, c/o Daniel Doeschner, Greenberg Burzichelli Greenberg, 3000 Marcus Ave,

Ste 1W7, Lake Success, NY 11042 (“the Notice package”).


                                                        1
           Case 1:19-cv-07086-GHW Document 40 Filed 03/30/20 Page 2 of 12



        4.      Within 105 days of the date of this Order, Defendant H+H will provide to

Plaintiffs’ counsel, in a searchable excel spreadsheet, a list of the: (a) full name, (b) last-known

home address; (3) personal e-mail address; and (4) home phone number of each person who falls

within the definition set forth in paragraph two of this Order to the extent the information is

maintained in H+H’s PeopleSoft system. Plaintiffs’ counsel will treat this information as

confidential and will not disclose it to third parties.

        5.      Within 120 days of the date of this Order, DC 37 shall mail a Notice package to

each person who appears on Defendant H+H’s list who was not included in DC 37’s initial

mailing.

        6.      Any person who wishes to opt into this lawsuit must complete the Consent to

Become Plaintiff form and return it to Plaintiffs’ counsel within 150 days from the date of this

Order by mail or e-mail. Plaintiffs’ counsel will retain copies of the envelopes as proof of

postmark, and copies of e-mails as proof of date sent. Any potential opt-in plaintiff whose

Consent to Become Plaintiff form is postmarked or e-mailed after 150 days from the date of this

Order will not be able to participate in this lawsuit.

        7.      If any Notice package is returned undeliverable, Plaintiffs’ counsel will attempt to

contact the addressee of the returned Notice package by e-mail or phone call to obtain an

alternate address, so that counsel may resend the Notice package to the alternate address. If there

is insufficient time to resend the Notice package by mail, or if the addressee permits receipt by e-

mail, the Notice package may be e-mailed to the addressee and the addressee may return the

Consent to Become Plaintiff form by e-mail to ddoeschner@gbglawoffice.com.

        8.      When the notice period ends, Plaintiffs’ counsel will prepare a list of the people

who timely returned their executed Consent to Become Plaintiff forms and the dates on which



                                                   2
        Case 1:19-cv-07086-GHW Document 40 Filed 03/30/20 Page 3 of 12



each form was postmarked or electronically sent. Plaintiffs’ counsel will file that list and

the timely Consent to Become Plaintiff forms with the Court within thirty days of the end of

the notice period.


       9. This order supersedes the order at Dkt. No. 38.



SO ORDERED.
Dated: March 30               , 2020


                                                      Gregory H. Woods
                                                      United States District Judge




                                                 3
         Case 1:19-cv-07086-GHW Document 40 Filed 03/30/20 Page 4 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
JAYSON TAYLOR, KRYSTAL WONGWON-REGIS,
ANGEL BENITEZ, VICTOR NDUBUISI, and
PAMELA ALEXANDER, on behalf of
themselves and others similarly situated,                                  No. 19-CV-7086 (GHW)

                                   Plaintiffs,                             (Jury Trial Demanded)

                 -against-

NYC HEALTH + HOSPITALS and MITCHELL KATZ,
in his official capacity as President and Chief Executive
Officer of NYC HEALTH + HOSPITALS,

                                    Defendants.
-----------------------------------------------------------------------X

              NOTICE OF LAWSUIT AGAINST NYC HEALTH + HOSPITALS

TO:     All members of District Council 37, AFSCME, AFL-CIO, who have worked in the
        titles set forth in Exhibit A at NYC Health + Hospitals for any period since July 30,
        2016.

                DO NOT DISCARD – PLEASE READ THIS ENTIRE NOTICE

        The purpose of this Notice is to: (1) notify you that a collective action lawsuit under the
Fair Labor Standards Act (“FLSA”) has been filed against NYC Health + Hospitals (“H+H”); (2)
describe who may be a plaintiff in the lawsuit; (3) inform you that you have the right to join the
lawsuit; (4) instruct you how to join the lawsuit should you wish to do so; (5) advise you of how
this lawsuit may affect your rights; and (6) inform you of your options for representation in the
lawsuit.

     THIS NOTICE AND ITS CONTENTS HAVE BEEN AUTHORIZED BY THE
FEDERAL DISTRICT COURT, SOUTHEN DISTRICT OF NEW YORK. THE COURT
HAS TAKEN NO POSITION IN THIS CASE REGARDING THE MERITS OF THE
PLAINTIFFS’ CLAIMS OR DEFENDANTS’ DEFENSES. FURTHERMORE, RECEIPT
OF THIS NOTICE DOES NOT INDICATE THAT YOU HAVE A CLAIM OR ARE
ENTITLED TO RECOVERY.

    1. Description of the Collective Action Lawsuit

        On July 30, 2019, Plaintiffs Jayson Taylor, Krystal Wongwon-Regis, Angel Benitez,
Victor Ndubuisi, and Pamela Alexander, on behalf of themselves and on behalf of others
similarly situated, filed this collective action lawsuit against Defendants H+H and Mitchell Katz,
in his official capacity as President and Chief Executive Officer of H+H. The Complaint alleges
                                                        1
       PLEASE DO NOT CALL OR WRITE THE COURT ABOUT THIS NOTICE.
        Case 1:19-cv-07086-GHW Document 40 Filed 03/30/20 Page 5 of 12



that H+H, when compensating employees for performing overtime work at a rate of time-and-a-
half, did not include certain contractual additions to the employees’ rates like night shift
differential or longevity in violation of the FLSA. Because H+H did not include these additions,
plaintiffs allege that those employees were underpaid for their overtime work.

     The case is in its early stages and does not have a trial date yet. To date, over 200 DC37
members/employees have opted-in to the lawsuit.

   2. Composition of the Collective Action

        Plaintiffs seek to sue on behalf of themselves and also on behalf of all members of
District Council 37, AFSCME, AFL-CIO (“DC 37”), who have worked in the titles set forth in
Exhibit A at H+H at any time since July 30, 2016 and who have worked in excess of 40 hours in
any week.

   3. Right to Participate or Not Participate in this Lawsuit

        If you worked in any of the DC 37 represented titles set forth in Exhibit A in the last
three years and worked in excess of 40 hours in a workweek, you have the right to participate in
this lawsuit. You do not need to have any records of your wages or the hours you worked.

        You are entitled to participate even if you were not working in this country legally at the
time or are currently not working legally. You will not be asked about your immigration status,
work permit, or immigration papers, and you do not need to be a documented worker in order to
collect any monies recovered from Defendants in this lawsuit.

        It is your own decision whether to join the lawsuit by signing the form and mailing it to
Plaintiffs’ counsel. Defendants are prohibited from retaliating against you in any way for joining
this case, including taking any action based on your immigration status.

       If you do not want to join this lawsuit, you do not need to do anything. You will not be
included in this lawsuit and will not receive any money from it for your FLSA claim.

   4. How to Join the Lawsuit

       To join this lawsuit, you must sign, date, and print your name and address on the
attached “Consent to Become Plaintiff” form and mail it to Plaintiff’s counsel at the below
address so that it is postmarked by [150 days from the date notice is approved by the
Court], which is the last day that plaintiffs can join or “opt-in” to this lawsuit.

Plaintiffs’ counsel’s address is:

               H+H FLSA Collective Action
               c/o Daniel Doeschner
               Greenberg Burzichelli Greenberg
               3000 Marcus Ave, Ste 1W7
               Lake Success, NY 11042
               Telephone: (516) 570-4343
                                                 2
       PLEASE DO NOT CALL OR WRITE THE COURT ABOUT THIS NOTICE.
        Case 1:19-cv-07086-GHW Document 40 Filed 03/30/20 Page 6 of 12



               Fax: (516) 570-4348
               ddoeschner@gbglawoffice.com

         For your convenience, a self-addressed, postage paid envelope is enclosed. Please also
fill out and return the enclosed questionnaire as well so that we have your contact information
should we need to communicate with you. Plaintiffs’ attorneys will file your consent form with
the Court.

       Should you have any questions, please contact Plaintiffs’ counsel at the information
above or Robert Burzichelli, counsel for Plaintiffs, at (516) 570-4343,
rburzichelli@gbglawoffice.com.

       Please note that if you fail to return the completed form in an envelope postmarked
by [150 days from the date notice is approved by the Court], you will not be included in this
lawsuit.

   5. Effects of Joining the Lawsuit

        If you choose to join this lawsuit, you will become a plaintiff and will be bound by the
Court Judgment or settlement, if any, of the parties involved. That is, when the Court decides
whether H+H violated the FLSA, that decision will apply to all persons who joined the lawsuit.
You also may be asked to provide testimony and information, including producing documents, to
help the Court decide if the defendants violated the FLSA.

        If you join this lawsuit, you may designate plaintiffs’ counsel as your attorneys, and you
will be entitled to communicate with, provide input, and receive advice directly from them.
Plaintiffs’ counsels are being paid on a contingency fee basis, which means that if there is no
recovery, the attorneys will not charge you a fee for their service. If there is a recovery,
plaintiffs’ counsels will be paid their reasonable attorneys’ fees, expenses, and costs, subject to
the approval of the Court.

       If you choose not to join the lawsuit, you will not be affected by any decisions,
judgments or settlement rendered in this case, whether favorable or unfavorable. It is entirely
your own decision to join this lawsuit.

   6. Your Legal Representation if You Join

       Along with Robin Roach, General Counsel, and Steven Sykes, of Counsel, District
Council 37, 125 Barclay Street, Room 510, New York, NY 10007, the Law Offices of Greenberg
Burzichelli Greenberg, P.C. represents the Plaintiffs in this lawsuit. They are handling this
matter on a contingency basis, which means that if there is no recovery, the attorneys will not
charge you a fee for their services. If there is a recovery, H+H will pay DC 37 and Greenberg
Burzichelli Greenberg, P.C. their reasonable attorneys’ fees, expenses, and costs, subject to the
approval of the Court. These fees and costs will not be paid out of your recovery.

       You may elect to be represented by Plaintiffs’ counsel or choose your own counsel. If
you choose your own counsel, you will be responsible for paying them.

                                                 3
      PLEASE DO NOT CALL OR WRITE THE COURT ABOUT THIS NOTICE.
       Case 1:19-cv-07086-GHW Document 40 Filed 03/30/20 Page 7 of 12



       Defendant H+H is represented in this action by the following counsel: The Office of
James E. Johnson, Corporation Counsel of the City of New York, 100 Church Street, New York,
NY 10007.




                                             4
      PLEASE DO NOT CALL OR WRITE THE COURT ABOUT THIS NOTICE.
     Case 1:19-cv-07086-GHW Document 40 Filed 03/30/20 Page 8 of 12



                              EXHIBIT A


AMBULANCE TECH
AMBULATORY CARE TECH
ASSOC. CORR. COUNS. LV I
ASSOC. CORR. COUNS. LV II
AST BIO-MED EQUIP TECH
AST PRINTNG PRESS OPERATOR
ASSOC. ENGINEERING TECH LV I
ASSOC. ENGINEERING TECH LV II
BEAUTICIAN
BEHAVIORAL HEALTH ASSOC
BIO-MED EQUIP TECH
BOOKKEEPER - LVL I
BOOKKEEPER - LVL II
BOOKKEEPER – LVL III
CASEWORKER
CASHIER
CENTRAL SERVICE TECH LI
CENTRAL SERVICE TECH LII
CERT PHYSICAL THERAPY AST
CHILDREN'S COUNSELOR
CITY CUSTODIAL ASSISTANT
CITY LABORER
CLAIM SPECIALIST - L I
CLAIM SPECIALIST - L II
CLAIM SPECIALIST – L III
CLERICAL ASSOCIATE - L II
CLERICAL ASSOCIATE - L III
CLERICAL ASSOCIATE - L IV
CLERICAL ASSOCIATE -L IVA
CLIENT NAVIGATOR - LVL I
CLIENT NAVIGATOR - LVL II
COMMUNITY ASSISTANT
COMMUNITY ASSOCIATE
COMMUNTY LIAISON WRK LI
COMMUNTY LIAISON WRK LII
COMMUNITY SERVICE AIDE
COMPUTER AIDE - LVL I
COMPUTER AIDE - LVL II
COMPUTER PRGRMR ANALYST TRAINEE
CONSTRUCTION MNGMNT ASSISTANT
CORRECTIONAL COUNSELOR
CONSULT PUB HLTH/SOC WRK
DENTAL ASSISTANT


                                   5
    PLEASE DO NOT CALL OR WRITE THE COURT ABOUT THIS NOTICE.
     Case 1:19-cv-07086-GHW Document 40 Filed 03/30/20 Page 9 of 12



DENTAL HYGIENIST
DIETARY AIDE
ELEVATOR OPERATOR
ENGINEERING TECH LVL I
ENGINEERING TECH LVL II
ENGINEERING TECH TRAINEE
ENROLLMENT SALES REP-L I
ENROLLMENT SALES REP-L II
ENROLLMENT SALES REP-L III
ENROLLMENT SALES REP-MDCR-L I
ENROLLMENT SALES REP-MDCR-L II
ENROLLMENT SALES REP-MDCR-L III
ENROLLMENT SALES REP AST
HEMODIALYSIS PAT CARE TEC
HOSP CARE INVESTIGATOR
HOUSEKEEPING AIDE
ILLUSTRATOR
INSTITUTIONAL AIDE
INSTRUMENT MAKER (RADIOLOGY)
INVESTIGATOR (CHS ONLY)
LICENSED BARBER
LOCKSMITH
MATERNAL / CHILDCARE TECH
MEDICAL EQUIP REPAIR TECH
MEDICAL EQUIP SPECIALIST
MEDICAL RECORDS SPECIALIST
MEDICAL WASTE TECH
MEDICINE-SURGERY TECH
MENTAL HEALTH ASSISTANT
MORTUARY TECHNICIAN
MOTOR VEHICLE OPERATOR
NURSE'S AIDE
NURSE’S AIDE (TRNSPRT ESCRT)
OCCUPATIONAL THERAPY AST
OFFICE MACHINE AIDE-L II
PARALEGAL AIDE - LVL I
PARALEGAL AIDE - LVL II
PATIENT CARE ASSOCIATE
PATIENT CARE TECH
PATIENT REPRESENTATIVE
PEER COUNSELOR - LVL I
PEER COUNSELOR - LVL II
PHARMACY TECHNICIAN
PLANT MAINT (HOSP)/TENDER
PRINTING PRESS OPERATOR
PSYCHTRC/SOCIAL HLTH TECH


                                   6
    PLEASE DO NOT CALL OR WRITE THE COURT ABOUT THIS NOTICE.
     Case 1:19-cv-07086-GHW Document 40 Filed 03/30/20 Page 10 of 12



PUBLIC HEALTH ADVISOR-L I
PUBLIC HEALTH ADVISOR-L II
PUBLIC HEALTH ASSISTANT
RADIO REPAIR MECHANIC
RADIO REPAIR TECH
REHABILITATION TECH
RESEARCH ASSISTANT
RESPIRATORY THERAPY AIDE
RESPIRATORY THERAPY TECH-L I
RESPIRATORY THERAPY TECH-L II
SECRETARY - LVL IIA
SECRETARY - LVL IIB
SECRETARY - LVL IIIA
SECRETARY - LVL IIIB
SERVICE AIDE
SPEC. CONSLT MENTAL HLT 2
SUPV CHILDREN'S COUNSELOR
SUPV PUBLIC HEALTH ADVISOR
SUPV LOCKSMITH
SUPV OF GARDENERS
SURGICAL TECHNOLOGIST LI
SURGICAL TECHNOLOGIST LII
TEACHER AIDE (DCC)
WATCH PERSON




                                    7
    PLEASE DO NOT CALL OR WRITE THE COURT ABOUT THIS NOTICE.
         Case 1:19-cv-07086-GHW Document 40 Filed 03/30/20 Page 11 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
JAYSON TAYLOR, KRYSTAL WONGWON-REGIS,
ANGEL BENITEZ, VICTOR NDUBUISI, and
PAMELA ALEXANDER, on behalf of
themselves and others similarly situated,                                  19-CV-7086-GHW

                                   Plaintiffs,                             CONSENT TO BECOME
                                                                           PLAINTIFF
                 -against-

NYC HEALTH + HOSPITALS and MITCHELL KATZ,
in his official capacity as President and Chief Executive
Officer of NYC HEALTH + HOSPITALS,

                                    Defendants.
-----------------------------------------------------------------------X

        I am employed by NYC Health + Hospitals (“H+H”) or I was employed by H+H for
some period of time since _____________________, worked over 40 hours in at least one week
during which my regular shift included at least one hour for which I earned a night shift
differential. I hereby consent to become a party plaintiff to the above-captioned action arising
out of violations of the Fair Labor Standards Act, 29 U.S.C. section 216 (b).

PLEASE CHOOSE ONE:

    o I designate Robin Roach, General Counsel; Steve Sykes, of Counsel, District Council 37,
      125 Barclay Street, Rm. 510, New York, N.Y. 10007; and Robert J. Burzichelli,
      Greenberg Burzichelli Greenberg P.C., 3000 Marcus Avenue, Lake Success, N.Y. 11042,
      as my attorneys.

    o I will retain my own attorney and I understand I am responsible for paying them.


Dated:
                                                              Signature

         Print City, State where signed
                                                              Print name above and address below
         Case 1:19-cv-07086-GHW Document 40 Filed 03/30/20 Page 12 of 12
             ATTORNEY-CLIENT COMMUNICATION & WORK PRODUCT
                     PRIVILEDGED AND CONFIDENTIAL

                             QUESTIONNAIRE
         THE INFORMATION ENTERED ONTO THIS QUESTIONNAIRE IS FOR
          PLAINTIFFS’ COUNSEL ONLY AND WILL NOT BE MADE PUBLIC

Are you a DC 37 member?    Yes / No   (Circle one)

If Yes, Local Union No.:


Name:

Address:




Phone No.:


Email:


Employer:


Facility:


Title:


Check one:

Full-time:

Part-time:

Temporary:
